Case: 14-14732      Date Filed: 07/07/2015   Page: 1 of 2


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 14-14732
                               Non-Argument Calendar
                             ________________________

                         D.C. Docket No. 1:07-cr-00148-WS-B-1


UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                        versus

JESSE JACKSON,
a.k.a. Jessie Jackson,

                                                               Defendant-Appellant.

                             ________________________

                    Appeal from the United States District Court
                       for the Southern District of Alabama
                           ________________________

                                    (July 7, 2015)

Before JORDAN, ROSENBAUM, and JILL PRYOR, Circuit Judges

PER CURIAM:
              Case: 14-14732   Date Filed: 07/07/2015   Page: 2 of 2


      Barre Dumas, appointed counsel for Jesse Jackson in this criminal appeal,

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Jackson’s convictions and sentences are AFFIRMED.




                                        2